NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                     _____________

                                  Nos. 10-1093, 10-1297
                                    _____________

                          DEVON PARK BIOVENTURES, L.P.

                                            v.

                             SEBASTIAN HOLDINGS, INC.,
                                            Appellant

                                     _____________

                        On Appeal from the United States District Court
                            for the Eastern District of Pennsylvania
                                   (Civ. No. 2-09-CV-04085)
                             District Judge: Hon. Paul S. Diamond

                                     _____________

                       Submitted pursuant to Third Circuit LAR 34.1(a)
                                Monday, November 8, 2010

                   Before: McKEE, Chief Circuit Judge, SLOVITER
                            and COWEN, Circuit Judges

                                     _____________

                              (filed: November 16, 2010 )



McKEE, Chief Judge.

      Sebastian Holdings, Inc. appeals the district court’s orders affirming the arbitration

awards dated July 7, 2009 and August 26, 2009, denying Sebastian Holdings’s cross-



                                                 1
motion to vacate the arbitration awards, and granting the motion of Devon Park

Bioventures, L.P. to Direct Entry of Judgment. We affirm.

       Because we write primarily for the parties, we need not repeat the facts or

procedural history of this case, which the district court has previously set forth. Order

Granting Mot. To Confirm Arbitration Award, 1-4, Dec. 3, 2009. Sebastian Holdings

argues that the district court erred in affirming the arbitration awards because the

arbitrator’s decision was unsupported by the plain language of the contract and because

the arbitrator ignored that Benoit Jamar had no authority to act on behalf of Sebastian

Holdings.

       In his detailed order, Judge Diamond thoughtfully and thoroughly explained his

reasons for affirming the arbitrator’s decision. See Order Granting Mot. To Confirm

Arbitration Award, 4-9, Dec. 3, 2009. The district court’s Order sufficiently analyzes the

relevant law and applies it to the facts of this case. We can add little to the judge’s

thoughtful analysis or conclusions.

       Accordingly, we will affirm the district court’s Orders substantially for the reasons

set for in those Orders without further elaboration.




                                                  2